Title: To Thomas Jefferson from George Washington, 26 June 1791
From: Washington, George
To: Jefferson, Thomas



Sir
Mount Vernon, June 26. 1791.

The last post brought me your letter of the 20th. instant, and the duplicates of your letters, which were missing when I last wrote to you, the originals of which have since been received. This acknowledgement  is all the notice I shall take of them until I have the pleasure of seeing you.
I have selected the letters written by you to me while you were in the administration of the government of this State, and I will take them with me to Philada.
The enclosed letters have been received since my return to Mount Vernon.—I am Sir, Your most obedient Servant,

Go: Washington

